Citation Nr: 1735161	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003, and from September 2004 to March 2008.  

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  In November 2014, the Board denied entitlement to service connection for tinnitus and granted a 30 percent disability rating, but no higher, for anxiety disorder NOS with PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and, in July 2015, the parties made a Joint Motion for Partial Remand (JMR).  A July 2015 Court order remanded the claims on appeal for compliance with the JMR, and the Board remanded the claims for further development in September 2015.  


FINDINGS OF FACT

1.  The evidence demonstrates that tinnitus had onset in service.

2.  The probative, competent evidence demonstrates that, prior to June 22, 2012, the Veteran's anxiety disorder NOS with PTSD manifested in symptoms more nearly approximating occupational and social impairment with deficiencies in most areas.

3.  The probative, competent evidence demonstrates that, from June 22, 2012, the Veteran's anxiety disorder NOS with PTSD manifested in symptoms more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
2.  The criteria for a disability rating of 70 percent, but no higher, for anxiety disorder NOS with PTSD prior to June 22, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

3.  The criteria for a disability rating in excess of 30 percent for anxiety disorder NOS with PTSD from June 22, 2012, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the JMR indicated that tinnitus should be remanded so that it could be determined whether the Veteran served in combat; however, the Board finds that it is unnecessary to make such a finding in this case.  A lay person is competent to state whether he has, or has had, tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Despite medical opinions indicating that the Veteran's tinnitus was atypical and not likely related to noise exposure during service, the Veteran has consistently and credibly reported that he first experienced tinnitus during service and that it has continued since that time.  Furthermore, he claimed service connection immediately after separation and tinnitus was noted upon examination within one year of separation.  In the absence of competent evidence to the contrary, and after resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates that tinnitus had onset during service.  Accordingly, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1. Vet. App. 49.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected anxiety disorder NOS with PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400 for generalized anxiety disorder, which is governed by a General Rating Formula for Mental Disorders (Rating Formula).  While the Board notes that there is also a diagnostic code for PTSD, all mental disorders are rated under the same formula so the criteria are the same.

Under the Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Mental Disorders Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

The Board notes that the GAF Scale is not part of the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran's psychiatric disabilities first manifested during his active duty service.  His service treatment records reflect that he was hospitalized in November and December 2006 for suicidal and homicidal ideation.  He was noted to be anxious, paranoid, and fearful.  In November 2007, in connection with reports of flashbacks and nightmares, the Veteran indicated that at times he heard his name being called and sentences he could not make out. 
Following separation from service, in April 2009 the Veteran reported constant nightmares and occasional flashbacks, as well as feeling constantly on edge and extremely hypervigilant.  He avoided discussing his experiences and anything that reminded him of trauma.  He indicated that he suffered from poor concentration, increased irritability, lack of interest in activities, and varied energy.  He denied suicidal ideation, hallucinations, and delusions or distorted ideation.  A GAF score of 50 was assigned and a clinician opined that the Veteran's response to screenings indicated that PTSD was so severe as to be crippling in its effect on him.  In August 2009, a clinician noted that the Veteran's memory appeared grossly intact but that he complained of decreased short-term memory and concentration, and assigned a GAF score of 55.  In September 2009, the Veteran's wife reported that he had experienced auditory hallucinations in the past week.  In November 2009, the Veteran indicated that he was not currently experiencing suicidal ideation, but that he did when he went through a "bad spell."  Other treatment records from the Veteran's separation from service through June 22, 2012, reflect symptoms consistent with those noted above, and GAF scores assigned between 50 and 55.  

Upon review, the Board finds that, prior to June 22, 2012, the evidence demonstrates that the Veteran's symptoms were more severe and resulted in impairment more nearly approximating occupational and social impairment with deficiencies in most areas.  In that regard, the Veteran reported frequent suicidal ideation, trouble concentrating, irritability, and extreme hypervigilance.  GAF scores assigned reflected serious to moderate symptoms.  The Board does not find, however, that a total disability rating is warranted during this period.  The Veteran did not demonstrate symptoms similar to gross impairment in thought processes or communication, grossly inappropriate behavior, a persistent danger of hurting himself or others, an inability to perform activities of daily living, or disorientation to time or place.  He reported only mild memory impairment.  While auditory hallucinations were noted during service, these episodes appear to have been acute and to have resolved prior to separation.  In that regard, the Board notes that upon VA examination for tinnitus in May 2008, the Veteran reported that his tinnitus sometimes sounded like voices when no one was speaking.  However, the Board finds it apparent that the Veteran was describing the sound of his tinnitus rather than reporting hearing voices.  Accordingly, a disability rating of 70 percent, but no higher, is granted prior to June 22, 2012.

However, the Board finds that the record on and after June 22, 2012, reflects symptoms more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and, as such, a disability rating in excess of 30 percent cannot be granted.  

While receiving VA treatment on June 22, 2012, the Veteran reported that he generally experienced nightmares once per week and that he was paranoid and hypervigilant in crowded places.  He further indicated that his mood was currently a ten on a scale of one to ten and denied symptoms of depression.  He denied suicidal or homicidal ideation, and a clinician assigned a GAF score of 75.  In March 2013, the Veteran reported that he was doing well and had no concerns.  He stated that he had good days and bad days, but that the bad days did not last long.  He indicated that his motivation was good, and denied paranoia and suicidal or homicidal ideation.  A clinician again assigned a GAF score of 75.

The Veteran first underwent VA examination in connection with his claim in July 2014.  He reported having marriage problems in the past that had improved, as well as close relationships with his stepchildren and five close friends that he could confide in.  He was working, and indicated that his medications were effectively reducing depression and improving sleep.  The examiner noted that the Veteran's symptoms included depressed mood and anxiety.  The Veteran's hygiene and grooming were appropriate, and his speech was organized.  He reported chronic, mild, intrusive and distressing memories about 10 to 15 percent of the time, and recurrent, mild to moderate distressing dreams three to four times per week.  There was no indication of dissociative reactions.  The examiner noted that the Veteran experienced chronic, mild, and infrequent intense or prolonged psychological distress at exposure to internal or external cues and physiological reactions.  He avoided distressing memories or thoughts most of the time, including war movies or video games.  The Veteran reported enjoying volunteer work, church activities, origami, and spending time with family and friends.  He stated that he had loving feelings for family members.  He had some irritable behavior and angry outbursts, and endorsed hypervigilance and episodic exaggerated startle response.  The Veteran further indicated that he had to force himself to concentrate but that his concentration was good, and that he was depressed about 40 percent of the month but medication helped.  He reported no current suicidal or homicidal ideation.  The examiner noted no evidence of memory impairment and that the results of the evaluation were not indicative of significant impairment in either occupational or social functioning.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that his symptoms were controlled by medication.  

The Veteran next underwent VA examination in October 2016.  The Veteran reported that he had been married for 13 years and that he talked to his mother and family all the time.  He had a dozen friends, and was active in church, origami, and weight lifting.  He enjoyed reading to his wife and doing chores with her.  The examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment.  The Veteran reported that he was getting good sleep now, with nightmares four to five times per month.  He indicated that he was hypervigilant at night, and that at times he experienced an exaggerated startle response, depressed mood, and anxiety.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that his symptoms were controlled by medication.  

Treatment records from June 22, 2012, through the present reflect symptoms consistent with those noted above, and GAF scores assigned indicate better than mild symptomatology.

Upon review, the Board finds that a disability rating in excess of 30 percent cannot be granted from June 22, 2012.  Occupational and social impairment with reduced reliability and productivity was not shown during this time period.  The evidence demonstrates that the Veteran was working and generally functioning satisfactorily.  He reported no suicidal or homicidal ideation and no hallucinations during this time period.  The Veteran had several close friends and family, and enjoyed many activities.  While he experienced some difficulty concentrating, he reported that his concentration was generally good.  He had some sleep impairment but reported that he was able to return to sleep following his infrequent nightmares.  He indicated that his depression was well-controlled by medication.  Accordingly, the Board finds that a disability rating in excess of 30 percent cannot be granted from June 22, 2012.  

The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disability are consistent with the findings during VA treatment, with the ratings currently assigned, and with the findings on VA examination.  

The Board notes that, while a higher rating is granted for the earlier part of this appeal period, such grant does not constitute a rating reduction but, rather, a staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a 70 percent disability rating for anxiety disorder NOS with PTSD, but no higher, prior to June 22, 2012, is granted.

Entitlement to a disability rating in excess of 30 percent for anxiety disorder NOS with PTSD from June 22, 2012, is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


